Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 Claims 21, 52 and 83 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,788,880. Although the conflicting claims are not identical, they are not patentably distinct from each other because it covers the same invention. The instant claims 21, 52 and 83 fall entirely within the scope of claim 1 of U.S. Patent No. 10,788,880, or, in other words, the instant claims 21, 52 and 83 are obvious over claim 1 of U.S. Patent No. 10,788,880.
Regarding claims 21, 52 and 83, US patent 10,788,880 teaches  a radar system, implemented at least partially in hardware, configured to: provide a radar field; sense reflections from an object in the radar field; provide an analysis of the reflections from the object; and provide, based on the analysis of the reflections, radar data; and one or more computer-readable media having instructions stored thereon that, responsive to execution by one or more computer processors, implement a persistent radar-based interaction manager(Lines 1-14 of Claim 1) configured to: maintain the radar system in an idle mode, the idle mode requiring no more than a first threshold of power(Lines 15-17 of Claim 1); determine, based on a first subset of the radar data, whether a presence of the object is within an awareness zone of the electronic device(Lines 18-20 of Claim 1); responsive to a determination that the object is within the awareness zone, cause the radar system to enter an attention mode, the attention mode requiring no more than a second threshold of power, the second threshold of power greater than the first threshold of power(Lines 21-24 of Claim 1); responsive to an entrance to the attention mode and based on a second subset of the radar data, determine whether the object intends or does not intend to interact with the electronic device(Lines 25-29 of Claim 1); responsive to a determination that the object does not intend to interact with the electronic device, cause the radar system to exit the attention mode and enter the idle mode(Lines 30-33 of Claim 1); and responsive to a determination that the object intends to interact with the electronic device, cause the radar system to exit the attention mode and enter an interaction mode, the interaction mode requiring no more than a .

Allowable Subject Matter
Claims 22-51, 53-82 and 84-113 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NIMESH G PATEL/Primary Examiner, Art Unit 2185